UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4178



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


BOBBY ANTOINE SUTTON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CR-02-65)


Submitted:   January 30, 2004          Decided:     February 12, 2004


Before WILLIAMS, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephen J. Weisbrod, WEISBROD & PHILIPS, P.C., Hampton, Virginia,
for Appellant. Paul J. McNulty, United States Attorney, Laura M.
Everhart, Assistant United States Attorney, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

                  A jury convicted Bobby Antoine Sutton of possession with

intent to distribute cocaine base (Count One), in violation of 21

U.S.C. § 841(a)(1) and (b)(1)(A)(iii) (2000), and possession of a

firearm in furtherance of a drug trafficking crime (Count Two), in

violation of 18 U.S.C. § 924(c)(1) (2000).                 Sutton appeals his

conviction on Count Two, alleging that the district court erred in

denying his motion for judgment of acquittal under Fed. R. Crim. P.

29.*       We affirm.

                  Sutton contends that the evidence was insufficient to

support his § 924(c) conviction.            He argues that the evidence did

not show that the firearm seized by police was his or that there

was a nexus between the drug trafficking and the gun.                   We review

the district court’s decision to deny a motion for judgment of

acquittal de novo.          United States v. Gallimore, 247 F.3d 134, 136

(4th       Cir.    2001).    Where,   as   here,   the   motion   was   based   on

sufficiency of the evidence, “[t]he verdict of the jury must be

sustained if there is substantial evidence, taking the view most

favorable to the Government, to support it.”                Glasser v. United

States, 315 U.S. 60, 80 (1942).                We “have defined ‘substantial

evidence,’ in the context of a criminal action, as that evidence



       *
      Sutton does not challenge his possession with intent to
distribute cocaine base conviction.     See Edwards v. City of
Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir. 1999) (noting that
issues not briefed or argued are deemed abandoned).

                                       - 2 -
which ‘a reasonable finder of fact could accept as adequate and

sufficient to support a conclusion of a defendant’s guilt beyond a

reasonable doubt.’”     United States v. Newsome, 322 F.3d 328, 333

(4th Cir. 2003) (quoting United States v. Burgos, 94 F.3d 849, 862-

63 (4th Cir. 1996) (en banc)).       In evaluating the sufficiency of

the evidence, we do not review the credibility of the witnesses and

assume that the jury resolved all contradictions in the testimony

in favor of the government.      United States v. Romer, 148 F.3d 359,

364 (4th Cir. 1989).

            To establish illegal possession of a firearm in violation

of § 924(c), the government must prove that the defendant knowingly

possessed a firearm in furtherance of a crime of violence or drug

trafficking    crime.    Viewing    the    evidence   in   the   light   most

favorable to the government and resolving all contradictions in the

testimony in favor of the government, we find that the evidence

showed that Sutton possessed the firearm in question.                We have

construed the “in furtherance of” provision of § 924(c) to require

“the government to present evidence indicating that the possession

of   a   firearm   furthered,   advanced,    or   helped   forward   a   drug

trafficking crime.” United States v. Lomax, 293 F.3d 701, 705 (4th

Cir.), cert. denied, 537 U.S. 1031 (2002).             Our review of the

record convinces us that the jury heard sufficient evidence to find

Sutton guilty of this offense.




                                   - 3 -
          Accordingly, we affirm Sutton’s conviction.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                          AFFIRMED




                              - 4 -